DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on February 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,745,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Affidavits or Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed February 19, 2021 is sufficient to overcome the rejection of claims 1, 2, 7 – 14, 16 – 20 and 37 – 52 under 35 USC 103 in based upon WO 2018/048935 (Sutterlin et al.); and claims 1, 4, 7, 8, 10, 11, 12, 14, 17 – 20, 37 – 47 and 49 – 51 under 35 USC 103 based upon 9,546,342 (Sutterlin et al.).
Response to Arguments
Applicant’s arguments, see pages 13 - 14, filed February 19, 2021, with respect to the rejection of claims 1 – 14, 16 – 20 and 36 – 54 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 14, 16 – 20 and 36 – 54 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 14 - 17, filed February 19, 2021, with respect to the rejection of claims 1, 2, 7 – 14, 16 – 20 and 37 – 52 under 35 USC 103 in view of WO 2018/048935 (Sutterlin et al.) have been fully considered and are persuasive in view of the claim amendments, arguments presented and Declaration under 1.132.  The rejection of claims 1, 2, 7 – 14, 16 – 20 and 37 – 52 under 35 USC 103 in view of WO 2018/048935 (Sutterlin et al.) has been withdrawn. 
Applicant’s arguments, see pages 17 - 20, filed February 19, 2021, with respect to the rejection of claims 1, 4, 7, 8, 10, 11, 12, 14, 17 – 20, 37 – 47 and 49 – 51 under 35 USC 103 in view of 9,546,342 (Sutterlin et al.) have been fully considered and are persuasive in view of the claim amendments, arguments presented and Declaration under 1.132.  The rejection of claims 1, 4, 7, 8, 10, 11, 12, 14, 17 – 20, 37 – 47 and 49 – 51 under 35 USC 103 in view of 9,546,342 (Sutterlin et al.) has been withdrawn. 
The rejection of claims 1, 2, 7 – 14, 16 – 20 and 37 – 52 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 43 of U.S. Patent 9,745,541 has been withdrawn in view of the approval of the Terminal Disclaimer received February 19, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory P. Einhorn on February 25, 2021.
The application has been amended as follows: 

In the claims:
Please cancel claims 19, 49, 50, 51 and 56.

Allowable Subject Matter
Claims 1 – 5, 7 – 11, 13, 14, 16, 17, 18, 20, 36 – 48, 52 - 55 and 57 allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on February 19, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622